DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Species I (of Group I) described in claims 4 and 8; and Species IV (in Group IV) and described in claim 15 in the reply filed on 11/30/2021 is acknowledged.
Claims 5, 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, Species III and Species V, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Regarding claim 1,
in line 14, “one” has been replaced with - - from one - -; and
in line 17, “which” has been replaced with - - wherein said - -.
Claims 5 has been cancelled.
Claim 14 has been cancelled.
Claim 16 has been cancelled.

Allowable Subject Matter
Claims 1-4, 6-13, 15 and 17-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches:
An apparatus for determining a propagation delay and/or a distance between a plurality of transceivers with transceivers outside a motor vehicle and/or transceivers as part of a motor vehicle, wherein the transceivers are each designed:
to generate codes using a calculation method known to them, and
 to determine at least one propagation delay and/or at least one distance between at least two of the transceivers.

The prior art of record fails to further teach:
that the transceivers are each designed: 
to generate codes from at least one starting value, and
contain at least one of the codes and/or at least one value respectively formed from one of the codes, to determine at least one propagation delay and/or at least one distance between at least two of the transceivers.

DISCUSSION OF PERTINENT PRIOR ART
KHAN (US 2014/0285319) teaches in [0093] teaches a key fob 23 having a remote ultra-wideband transceiver 25 and in fig. 2 transceivers 11, 13 and 15; and in [0095] teaches that the transceivers 11, 13, 15 communicate with the key fob 23. The distance from each of the first, second and third transceivers 11, 13, 15 to the remote transceiver 25 can be determined. Khan fails to expressly teach that the transceivers are each designed to generate codes from at least one starting value using a calculation method known to them, and to transmit one or more messages one of the transceivers in each case, which messages each contain at least one of the codes and/or at least one value respectively formed from one of the codes.
BERGERHOFF (US 2017/0263062) teaches transceivers designed to generate codes using a calculation method known to them ([0033] teaches that on the vehicle-side, the transceiver/code generator module generates an unlock telegram). Bergerhoff fails to expressly teach that the transceivers are designed to generate codes from at least one starting value.
KIM (US 2016/0200291) teaches a system which determines a spaced distance between a fob-key and vehicle (each of said fob-key, vehicle transmitting component and repeaters corresponding to transceivers), said system utilizing a each of the transceivers are each designed to generate codes from at least one starting value using a calculation method known to them, and to transmit one or more messages one of the transceivers in each case, which messages each contain at least one of the codes and/or at least one value respectively formed from one of the codes.
KAWAMURA (US 2013/0332736) teaches in [0026] a vehicle (1) which transmits a random number code (challenge code) to key(2), the key then computing a response code and sending it back to the vehicle; [0032] teaches that the vehicle ECU (6) generates an electronic key encryption key. Kawamura fails to expressly teach that each of the key and vehicle transceivers are each designed to generate codes from at least one starting value using a calculation method known to them, and to transmit one or more messages one of the transceivers in each case, which messages each contain at least one of the codes and/or at least one value respectively formed from one of the codes.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689